Citation Nr: 0702324	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
surgery on the right thigh, knee, and hip, resulting in nerve 
damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran had active service from July 1948 to July 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that denied, in pertinent 
part, the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for surgery on the right thigh, 
knee, and hip, resulting in nerve damage.  The veteran 
perfected a timely appeal.

When this matter was previously before the Board in December 
2003 and June 2005, the case was remanded for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board. 

In June 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1. In 1996, the veteran underwent a cardiac catheterization 
in which the catheter was inserted through the groin.  
Subsequent to the catheterization, the veteran developed 
swelling and a hematoma and subsequent seroma of the right 
groin.  

2.  In August 1996, the veteran underwent irrigation and 
debridement of right thigh seroma.  Prior to this procedure, 
the veteran signed a consent form that advised the veteran of 
the risks of the procedure, to include infection, nerve 
damage, and bleeding.  The veteran suffered numbness and pain 
following the draining of the procedure.  

3. The veteran currently has diagnosed impairment in the 
right lateral and anterior femoral cutaneous nerve of the 
right thigh.

4.  The August 1996 procedure did not involve fault on the 
part of VA, and the 1996 draining of the seroma is not 
otherwise associated with any fault on the part of VA.

CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for nerve damage to the right thigh as a result of an 
August 1996 irrigation and debridement of right thigh seroma 
have not been met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in October 2001 and April 2004, the 
RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain in connection with his claim for 
compensation under 38 U.S.C.A. § 1151.  The veteran was 
generally invited to send evidence relevant to the claim, was 
advised of the basic law and regulations governing the claim, 
the cumulative information and evidence previously provided 
to VA (or obtained by VA on the veteran's behalf), and was 
provided the basis for the decisions regarding the claim.  
The veteran and his representative were provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the claim, and also of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claim 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
March 2005 and November 2006 Supplemental Statements of the 
Case, and prior to the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to the issue on appeal in this case.  Here, the 
Board notes that the veteran was afforded notice regarding 
his basic claim, but has not been provided notice regarding 
disability ratings and effective dates.  Despite the 
defective notice on these latter two elements, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are therefore rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consist of the veteran's service medical records, 
VA and private post-service treatment reports, a VA 
examination, and statements submitted by the veteran and his 
representative in support of the claim.  In this regard, the 
Board notes that the veteran's representative has argued that 
the RO should search for and obtain the VA facilities medical 
quality assurance records, if any, related to the claim.  The 
Board notes, however, that a recent informal finding by the 
Office of the General Counsel, Department of Veterans 
Affairs, states that the Board is not at liberty to obtain 
such records.  Although VA is required under the VCAA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, and 
quality assurance records might contain evidence and 
conclusions relevant to a determination under 38 U.S.C.A. § 
1151, VA is not permitted to disclose quality assurance 
records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  Because 
records obtained through the VCAA must be considered in a 
claim, and records considered in a claim must be disclosed to 
claimants under VA regulations and Veterans Court case law, 
the Office of General Counsel has determined that Congress 
intended the privilege to apply to prevent VA from obtaining 
and using these records where doing so would inevitably 
entail disclosure.  See also Loving v. Nicholson, 19 Vet. 
App. 96 (2005).


Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Analysis.

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of 
surgery on the right thigh, knee, and hip, to include nerve 
damage.   In pertinent part, it is argued that the veteran 
suffers nerve damage to his right thigh as the result of  
surgery in August 1996, for irrigation and debridement of 
right thigh seroma.

Applicable law holds that compensation benefits may be 
awarded for a "qualifying additional disability" under the 
provisions of 38 U.S.C.A. § 1151 in the same manner as if the 
additional disability were service connected. The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA. In order to constitute a "qualifying 
additional disability," the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment. To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  Disability that is due to the 
continuance or natural progress of a disease is not due to VA 
treatment unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability, and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent. Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each case to be determined based on what a 
reasonable health care provider would have foreseen. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).

In the present case, the evidence shows that the veteran 
underwent a cardiac catheterization in 1996.  The catheter 
was inserted into his right groin.  Subsequent to the 
catheterization, the veteran developed significant swelling 
in the right groin, which led to a hematoma.  Fluid collected 
which needed to be drained.   In August 1996, the veteran 
underwent irrigation and debridement of right thigh seroma at 
Dorn Veterans' Hospital.  Prior to this procedure, the 
veteran signed a consent form that advised the veteran of the 
risks of the procedure, to include infection, nerve damage, 
and bleeding.  The veteran suffered numbness and pain 
following the procedure.  The veteran currently has an 
impairment in the right lateral and anterior femoral 
cutaneous nerve of the right thigh.

In order to determine whether the veteran's current right 
thigh nerve damage is the result of VA negligence under 
38 U.S.C.A. § 1151, the matter was remanded in order for the 
veteran to undergo a VA examination in connection with the 
claim.  A VA examination was scheduled for May 2004.  The 
examiner indicated that the claims file was not available for 
review at the time of the examination, but that an addendum 
would be dictated when the claims file was made available.   
The veteran's medical history was noted and the veteran was 
examined.  The examiner indicated an impression of impairment 
in the right lateral and anterior femoral cutaneous nerve of 
the thigh.  In regards to whether VA treatment caused this 
condition, the examiner stated that "[i]t is reasonable to 
associate, as a cause of that nerve impairment, the need to 
drain the seroma resulting from his hematoma following his 
cardiac catheterization in 1996."  The examiner went 
further, however, to state that "whether carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidents of fault in providing the surgical 
treatment was the responsible cause of his right-sided 
neuropathy is not likely.  A hematoma resulting from a 
femoral artery catheterization is a recognized complication 
of that procedure.  It is unusual, but would be a recognized 
complication of that procedure, for a seroma to evolve 
following a large hematoma, as was described in the case of 
this veteran's catheterization."  Regarding the 
foreseeability of this complication, the examiner stated that 
"[i]t is not reasonably foreseen although recognized as a 
complication."  Regarding any additional disability, to 
specifically include the right-sided neuropathy as a result 
of any negligence or fault.  The examiner answered no, and 
explained that "[t]his veteran has extensive osteoarthritis 
of his knee, and it is not likely that arthritis is a result 
of the sensory neuropathy."  And finally, regarding whether 
any negligence or fault on the part of the VA during the 
surgical treatment was the proximate cause of any additional 
disability, the examiner answered no.  

After  the veteran's claims file was located and reviewed, 
the May 2004 examiner filed an addendum to his examination 
report.  The examiner confirmed his findings and the 
veteran's medical history.  The examiner then went on to 
state that "[t]he claim folder does not suggest any 
negligence on the part of any procedure conducted in 1996.   
The veteran had a hematoma, which is a recognized 
complication.  Following the hematoma he developed a seroma, 
which required drainage and while this is an unusual 
complication it is a recognized complication and the 
treatment was appropriate and done with technical skill and 
not subject to any negligence."  

In light of the foregoing, the Board but must deny the 
veteran's claim.  While there is evidence in the record to 
suggest that VA caused the veteran's condition, the evidence 
does not support that the condition was due to an unforeseen 
event or that VA was at fault or negligent in causing the 
condition.  In this regard, the Board notes that the May 2004 
examiner expressly found that, while unusual, the veteran's 
hematoma and subsequent seroma were recognized complications 
of the cardiac catheterization.  In his examination report, 
the examiner notes that this is not reasonably foreseen, but 
then notes that it is a recognized complication; in other 
words, foreseeable.  In addition, the examiner clearly found 
no negligence on the part of VA in the treatment of these 
complications that, unfortunately, resulted in the veteran's 
nerve damage.  

Here, the Board wishes to express that it does not question 
the sincerity of the veteran's conviction that his condition 
was due to negligent VA care.  As a lay person, however, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a showing that 
VA was careless, negligent, lacked proper skill, made errors 
in judgment, or engaged in similar instances of fault on the 
part of VA. Moreover, there is no indication that the 
veteran's condition was the result of an event not reasonably 
foreseeable. The Board therefore finds that the preponderance 
of the evidence is against the claim, and that the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for surgery on the right thigh, knee, and hip, resulting in 
nerve damage is denied.

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for surgery on the right thigh, knee, and hip, resulting in 
nerve damage is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


